ORDER
PER CURIAM.
Appellant, Anthony Stevenson, appeals the judgment of conviction entered by the *121Circuit Court of the City of St. Louis after a jury found him guilty of three counts of second degree assault of a law enforcement officer, RSMo section 565.082,1 and three counts of armed criminal action, RSMo section 571.015. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment of the trial court pursuant to Rule 30.25(b).

. All statutory references are to RSMo 1994.